MEMORANDUM**
Victor Manuel Chavez-Quintero appeals his conviction pursuant to a conditional guilty plea to importing 16.8kg of marijuana in violation of 21 U.S.C. §§ 841(a)(1); 960.
Chavez-Quintero’s contention that 21 U. S.C. §§ 841 and 960 are facially unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1109-10 (9th Cir.2002), and United States v. Buckland, 289 F.3d 558 (9th Cir.) (en banc), cert. denied, 535 U.S. 1105, 122 S.Ct. 2314, 152 L.Ed.2d 1067 (2002). His contention that Harris v. United States, 536 U.S. 545, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002), overrules United States v. Buckland and United States v. Mendoza-Paz is foreclosed by United States v. Hernandez, 314 F.3d 430, as amended, 322 F.3d 592 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.